Case 19-02191-MBK              Doc 36    Filed 06/17/20 Entered 06/17/20 12:28:06      Desc Main
                                        Document     Page 1 of 15



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW JERSEY
                                              U.S. COURTHOUSE
                                             402 E. STATE STREET
                                          TRENTON, NEW JERSEY 08608

  Hon. Michael B. Kaplan                                                          609-858-9360
  United States Bankruptcy Judge                                                  609-989-2259 Fax




June 17, 2020

Edward Hanratty, Esq.
80 Court Street
Freehold, NJ 07728
Attorney for Alexander Moss, Plaintiff

Michael G. Celli, Jr., Esq.
382 Morris Avenue
Long Branch, NJ 07740
Attorney for Township of Neptune, Defendant

                  Re:       In re Alexander Moss
                            Case No.: 12-38448
                            Adv. Pro. No.: 19-2191

Counsel:

         This matter comes before the Court on a motion (ECF No. 23) filed by Alexander Moss

(the “Plaintiff”) in the above-captioned adversary proceeding, seeking summary judgment in his

favor as to the count in the complaint asserting a violation of the discharge order and requesting

the Court enter an order assessing liability against defendant, the Township of Neptune

(“Defendant”). Defendant responded by opposing the entirety of Plaintiff’s motion and filing a

cross motion (ECF No. 28) seeking summary judgment and dismissing the entirety of the adversary

proceeding complaint, with prejudice.

         The Court has reviewed all the submissions and has considered the arguments made during

the hearing on June 2, 2020. For the reasons set forth below, Plaintiff’s motion for summary

judgment is GRANTED as to liability. Defendant’s cross motion for summary judgment is

                                                     1
Case 19-02191-MBK         Doc 36    Filed 06/17/20 Entered 06/17/20 12:28:06             Desc Main
                                   Document     Page 2 of 15



DENIED. This Court shall schedule an evidentiary hearing to determine appropriate damages in

favor of the Plaintiff.

I.      Background

        Plaintiff filed a voluntary petition for relief under chapter 13 of the United States

Bankruptcy Code on December 4, 2012 (No. 12-38448). Neptune Township Municipal Court was

listed as an unsecured nonpriority creditor on the petition and continued to receive notice of the

then-pending bankruptcy matter. Plaintiff’s former attorney filed a motion to rescind a driver’s

license suspension order entered by the Neptune Township Municipal Court for non-payment of

pre-petition fines. In response to the motion, on February 27, 2013, this Court entered a self-

executing order, voiding the prior license suspension order. Order Voiding Driver’s License

Suspension Order . . . by Neptune Township, ECF No. 18, Case No. 12-38448. On November 29,

2016, Plaintiff received his chapter 13 discharge. The next day, Plaintiff’s former counsel sent a

letter to Defendant notifying it of Plaintiff’s discharge and supplied a copy of the discharge order.

Former counsel even went as far to educate Defendant as to a 1992 Memorandum to Municipal

Court Judges from the New Jersey Administrative Office of Courts concerning a directive stating

that courts must cease enforcement of pre-petition fines and suspensions in respect of any chapter

13 discharge. However, on February 7, 2017, former counsel was forced to contact Defendant

because its computer system showed that Plaintiff still owed fines or penalties to Neptune

Township, despite such fines and penalties being discharged in the chapter 13 case and Defendant

having been placed on notice of Plaintiff’s discharge.

        The initial bankruptcy case was reopened on April 30, 2018, on Plaintiff’s motion for

violation of the automatic stay. A second order was entered on June 14, 2018, specifying that,

“Neptune Twp Municipal Court is hereby in violation of the automatic stay and shall immediately



                                                 2
Case 19-02191-MBK            Doc 36      Filed 06/17/20 Entered 06/17/20 12:28:06                      Desc Main
                                        Document     Page 3 of 15



take the necessary efforts to correct their records . . . and be prohibited from sending any collection

letters to the debtor threatening the suspension of debtor’s driving privileges and registration of

debtor’s vehicle.” Order Granting Motion for Violation of Automatic Stay Against Neptune

Township 3, ECF No. 46, Case No. 12-38448.1

        In addition to the above case history, Plaintiff provided several recent notices from

Defendant for this Court to review. On December 13, 2019 and December 27, 2019, Defendant

issued notices alerting Plaintiff that he was in arrears on payments for violating N.J. STAT. ANN. §

39:3-4 (2013) for driving after his license was suspended or revoked, and that if he did not cure

such arrears by early January, a warrant would be issued for his arrest and his driving privileges

and vehicle registration would be suspended. These notices followed earlier notices, dated,

October 3, 2019 and November 4, 2019, in which Plaintiff was advised that his hearing for

violating N.J. STAT. ANN. § 39:3-4, which the offense occurred on April 2, 1992, was being

rescheduled. Indeed, On June 19, 2019, Plaintiff had received another scheduling notice pertaining

to the April 2, 1992 violation, as well as a second violation that had occurred on June 24, 2001

related to N.J. STAT. ANN. § 39:4-97.2.

        This Adversary Proceeding was filed on October 21, 2019, seeking damages for “a

violation of the bankruptcy code’s discharge provisions, in that the debtor obtained a discharge of

the relevant debt, and the creditor continues to act in a manner inconsistent with the debtor’s rights

under the code.” Plaintiff’s Complaint 2, ECF No. 1. On January 3, 2020, Plaintiff’s current

counsel sent a letter to Defendant concerning an outstanding arrest warrant and Plaintiff’s lost

wages, mental and emotional harm, and additional attorney fees, court costs and lost time from

work due to Defendant’s conduct. Defendant filed a cross motion opposing the entirety of


1
 As the motion for violation of the automatic stay was unopposed by Neptune Township, the Court entered movant’s
proposed order, notwithstanding that the Movant should have sought relief for violation of the discharge injunction.

                                                         3
Case 19-02191-MBK             Doc 36      Filed 06/17/20 Entered 06/17/20 12:28:06                         Desc Main
                                         Document     Page 4 of 15



Plaintiff’s motion and seeking summary judgment to ultimately dismiss this adversary proceeding

with prejudice (“Cross Motion”).

         Inexplicably, Defendant questions whether Plaintiff’s motor vehicle fines were discharged

in Plaintiff’s chapter 13 bankruptcy.2 “The only issue (STILL yet to be properly and adequately

determined) is whether all of the outstanding fines and costs at issue were subject to discharge,

and if so, whether they were actually discharged by the November 29, 2016 Order of Discharge.”

Defendant’s Cross Motion 12, ECF No. 28. Yet, Defendant’s suggestion that the fines and

penalties are not related to motor vehicle charges is clearly without merit. Plaintiff provided copies

of relevant notices from Defendant that specifically reference violations to Title 39, which

unequivocally regulates motor vehicles and traffic.3

         This Court has no reservations in determining that these fines were discharged in the

underlying bankruptcy. This Court has taken judicial notice of the docket of the original chapter

13 bankruptcy petition dated December 4, 2012, and confirmed Neptune Township was included

as an unsecured nonpriority creditor.4 Defendant was properly noticed of the petition filing and

was subsequently advised of the entry of a discharge. As a result, the only remaining issues before

the Court are whether Neptune Township violated the discharge order by continuing to notice




2
 “The fact is that there is not adequate information in the record to determine whether the fine at issue were criminal,
ordinance, or motor vehicle, and whether they were subject to discharge.” Defendant’s Cross Motion, p. 13, ECF No.
28.
3
 The parties agree that motor vehicle fines are not criminal under New Jersey law. “An offense defined by this code
or by any other statute of this State, for which a sentence of imprisonment in excess of 6 months is authorized,
constitutes a crime within the meaning of the Constitution of this State.” N.J. Stat. Ann. § 2C:1-4 (West).
4
 Furnari v. Warden, Allenwood Federal Correctional Inst., 218 F.3d 250, 255 (3d Cir.2000); In re Indian Palms
Assocs., Ltd., 61 F.3d 197, 205 (3d Cir.1995); See In re Kesler, No. 12-12716 MBK, 2013 WL 653089, at *6
(Bankr. D.N.J. Feb. 21, 2013) (concluding that judicial notice can be taken of certain facts such as that a document
was filed, a position taken, an admission or allegation made “as long as it is not unfair to a party to do so and does
not undermine the trial court's factfinding authority.”).

                                                           4
Case 19-02191-MBK          Doc 36    Filed 06/17/20 Entered 06/17/20 12:28:06            Desc Main
                                    Document     Page 5 of 15



Plaintiff for fines that were discharged in 2016, and whether Defendant has any defenses under

either Sovereign Immunity or the New Jersey Tort Claims Act.

II.    Summary Judgment Standard

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). As the Supreme Court has indicated, “[s]ummary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather an integral part of the Federal Rules as

a whole, which are designed ‘to secure the just, speedy, and inexpensive determination of every

action.’” Celotex Corp. v. Catrett, 477 U.S. 317, 327, 106 S. Ct. 2548, 91 L.Ed.2d 265 (1986)

(citing FED. R. CIV. P. 1). “In deciding a motion for summary judgment, the judge’s function is to

determine if there is a genuine issue for trial.” Josey v. John R. Hollingsworth Corp., 996 F.2d

632, 637 (3d Cir. 1993).

       The moving party bears the initial burden of demonstrating the absence of a genuine

dispute of material fact. Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir. 2001) (citing

Celotex Corp., 477 U.S. at 323, 106 S. Ct. 2548). In determining whether a factual dispute

warranting trial exists, the court must view the record evidence and the summary judgment

submissions in the light most favorable to the non-movant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986). Disputed material facts are those “that

might affect the outcome of the suit under the governing law.” Id. at 248. A dispute is genuine

when it is “triable,” that is, when reasonable minds could disagree on the result. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 89 L.Ed.2d 538 (1986)

(citations omitted).




                                                 5
Case 19-02191-MBK         Doc 36    Filed 06/17/20 Entered 06/17/20 12:28:06              Desc Main
                                   Document     Page 6 of 15



       “Once the moving party establishes the absence of a genuine dispute of material fact,

however, the burden shifts to the non-moving party to ‘do more than simply show that there is

some metaphysical doubt as to the material facts.’” In re Moran-Hernandez, 544 B.R. 796, 800

(Bankr. D.N.J. 2016) (quoting Matsushita, 475 U.S. at 586, 106 S. Ct. 1348). A party may not

defeat a motion for summary judgment unless it sets forth specific facts, in a form that “would be

admissible in evidence,” establishing the existence of a genuine dispute of material fact for trial.

FED. R. CIV. P. 56(e) (providing that in response to a summary judgment motion the “adverse party

may not rest upon the mere allegations or denials of [its] pleading, but the adverse party’s response,

by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there

is a genuine [dispute] for trial”); see also Fireman's Ins. Co. of Newark, N.J. v. DuFresne, 676

F.2d 965, 969 (3d Cir. 1982); Olympic Junior, Inc. v. David Crystal, Inc., 463 F.2d 1141, 1146

(3d Cir. 1972). If the nonmoving party’s evidence is a mere scintilla or is not “significantly

probative,” the court may grant summary judgment. Liberty Lobby, Inc., 477 U.S. at 249–250.

“Where the record taken as a whole could not lead a rational trier of fact to find for the non-moving

party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587.

III.   Violation of the Discharge Order

       Pursuant to 11 U.S.C. § 524(a)(2), a discharge order “operates as an injunction against the

commencement or continuation of an action, the employment of process, or an act, to collect,

recover or offset any such debt as a personal liability of the debtor . . . .” 11 U.S.C. § 524(a)(2).

“Debt” is defined in the Bankruptcy Code as “liability on a claim,” and the term “claim” is the

“right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated, fixed,

contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.” 11




                                                  6
Case 19-02191-MBK           Doc 36    Filed 06/17/20 Entered 06/17/20 12:28:06              Desc Main
                                     Document     Page 7 of 15



U.S.C. §§ 101(5)(A), 101(12). Section 1328 discusses dischargeability of certain debts in chapter

13 cases. Specifically, the section states, in relevant part:

        (a) Subject to subsection (d), as soon as practicable after completion by the debtor of all
        payments under the plan . . . the court shall grant the debtor a discharge of all debts provided
        for by the plan or disallowed under section 503 of this title, except any debt—

            ...

                  (2) of the kind specified in section 507(a)(8)(C) or in paragraph (1)(B), (1)(C), (2),
                  (3), (4), (5), (8), or (9) of section 523(a);

                  (3) for restitution, or a criminal fine, included in a sentence on the debtor’s
                  conviction, of a crime[.]

11 U.S.C. § 1328(a) (emphasis added). While Congress lists several exceptions to dischargeability,

it excluded 11 U.S.C. § 523(a)(7), which includes debts for a “fine, penalty, or forfeiture payable

to and for the benefit of a governmental unit.” 11 U.S.C. § 523(a)(7). Municipal court fines fall

within the definition of § 523(a)(7), and as such are dischargeable in a chapter 13 bankruptcy case

if the case proves successful. 11 U.S.C. § 1328(a)(2). See In re Osorio, 522 B.R. 70, 76 (Bankr.

D.N.J. 2014). Furthermore, the municipal court fines do not fall within the Code’s definition or

interpretation of “criminal fines” under 11 U.S.C. § 1328(a)(3), which Congress intended to be

construed narrowly in favor of the debtor. See In re Ryan, 389 B.R. 710, 719 (B.A.P. 9th Cir.

2008). This interpretation is consistent with New Jersey law that does not find motor vehicle fines

to be criminal. See N.J. Stat. Ann. § 2C:1-4 (West). This Court does not intend to expand the

meaning of § 1328(a)(3) to include motor vehicle fines. Here, the Plaintiff listed his pre-petition

municipal court fines in his filed bankruptcy petition and then successfully completed his chapter

13 bankruptcy on November 29, 2016. As the case was successfully completed and all plan

payments disbursed, the Municipal Court fines were properly discharged through the chapter 13

plan.



                                                    7
Case 19-02191-MBK           Doc 36     Filed 06/17/20 Entered 06/17/20 12:28:06                  Desc Main
                                      Document     Page 8 of 15



        On March 23, 1992, Robert Lipscher of the Administrative Office of the Courts for the

State of New Jersey advised the Municipal Court judges, directors, and administrators by

memorandum, pursuant to Municipal Court Bulletin Letters #11/12-80 and #2-87, that when a

municipality is noticed of a debtor’s bankruptcy filing, the matter should be referred immediately

to the municipal attorney to advise the courts and the municipality that dischargeable debts should

not be enforced. Such “monetary obligations should not be enforced by the court. Furthermore,

the imposition of consequent penalties for non-payment of a monetary sentence, such as

suspension of the defendant-debtor’s driving privileges, should not be ordered by the court.”

ADMINISTRATIVE OFFICE OF THE COURTS. STATE OF NEW JERSEY, Memorandum on Discharge in

Bankruptcy — Chapter 13 (March 23, 1992) (emphasis added). Defendant was noticed of this

directive on at least two occasions by Plaintiff’s counsel, and still proceeded to collect on a pre-

petition debt by issuing notices to Plaintiff and threatening to issue out a warrant for his arrest.

        Here, Defendant is in violation of both the Bankruptcy Code’s discharge language, as well

as the State’s memorandum, by attempting to collect pre-petition fines through repeated and

continuous noticing of fines and by threatening an arrest warrant, actions which allegedly resulted

in lost wages, lost time from work, mental, and emotional harm, as well as additional attorney fees

and court costs. “Under our longstanding precedent, States, whether or not they choose to

participate in the proceeding, are bound by a bankruptcy court's discharge order no less than other

creditors.” Tennessee Student Assistance Corp. v. Hood, 541 U.S. 440, 448, 124 S. Ct. 1905, 1911,

158 L. Ed. 2d 764 (2004). Therefore, the question remains as to whether Defendant may be held

in contempt for violating the discharge order.5



5
 While Defendant’s opposition and cross motion argue for application of the “judicial immunity” doctrine, the
municipal court judge issuing the referenced orders is not a named defendant in this adversary proceeding. The
doctrine is inapposite and need not be addressed further.

                                                      8
Case 19-02191-MBK         Doc 36     Filed 06/17/20 Entered 06/17/20 12:28:06               Desc Main
                                    Document     Page 9 of 15



IV.    Contempt


       Bankruptcy Courts within the Third Circuit regularly exercise their contempt power under

11 U.S.C. § 105(a) to remedy violations of discharge injunctions. “A court may impose civil

contempt sanctions where there is clear and convincing evidence that (1) a valid order of the court

existed; (2) the defendant had knowledge of the order; and (3) the defendant disobeyed the order.”

In re Meyers, 344 B.R. 61, 65 (Bankr. E.D. Pa. 2006); see also Robin v. Woods, 28 F.3d 396, 399

(3d Cir. 1994).


       This Court is also sensitive to the Supreme Court’s 2019 ruling in Taggart v. Lorenzen,

which restricted the contempt power of the bankruptcy courts. Taggart v. Lorenzen, 139 S. Ct.

1795, 204 L. Ed. 2d 129 (2019). In Taggart, the creditor violated the discharge order by obtaining

a state court judgment on a pre-petition debt after the debtor received a discharge, and then sought

post-petition fees. The bankruptcy court initially held a strict liability standard, where a creditor is

liable for contempt if it was aware of the discharge order and intended the violating action(s). The

Bankruptcy Appellate Panel vacated the decision, and the Ninth Circuit affirmed, determining that

the court must consider whether the creditor had a good faith belief that the order did not apply,

even if the belief is unreasonable. Attempting to strike a balance of creditor and debtor rights,

while looking at standards governing contempt outside of bankruptcy law, the Supreme Court

determined that, “[a] court may hold a creditor in civil contempt for violating a discharge order

where there is not a ‘fair ground of doubt’ as to whether the creditor's conduct might be lawful

under the discharge order.” Taggart v. Lorenzen, 139 S. Ct. 1795 at 1804.


       Applying the Supreme Court’s articulated objective standard as outlined in Taggart, this

Court determines it is unassailable that Defendant’s attempts to enforce the pre-petition municipal


                                                   9
Case 19-02191-MBK         Doc 36     Filed 06/17/20 Entered 06/17/20 12:28:06             Desc Main
                                   Document      Page 10 of 15



fines were unlawful, both subjectively and objectively. Defendant was aware that the discharge

injunction existed because it had received notice of the order by the Court, as well as by Plaintiff’s

prior and current counsel. The language of the order is direct and clear— “This order means that

no one may make any attempt to collect a discharged debt from the debtors personally. . . Creditors

who violate this order can be required to pay debtors damages and attorney’s fees.” Plaintiff’s

Motion for Summary Judgment, Exhibit B- Order of Discharge, ECF No. 23. In addition, § 105

authorizes a court to “issue any order, process, or judgment that is necessary or appropriate to carry

out the provisions of this title.” 11 U.S.C. § 105(a). Upon a finding of civil contempt, a bankruptcy

court has the power to issue sanctions such as costs, compensatory damages, and attorneys' fees.”

In re Meyers, 344 B.R. 61, 66 (Bankr. E.D. Pa. 2006). Defendant willfully and knowingly violated

the discharge order by continuing to enforce the fines arising from the pre-petition motor vehicle

violations. Conclusively, Defendant should be held in contempt, but first, it has raised several

affirmative defenses in its argument that must be addressed.


V.     Sovereign Immunity

        Defendant’s first affirmative defense is that Plaintiff’s damage claims must be dismissed

 as they are barred by the doctrine of sovereign immunity. Notwithstanding the Bankruptcy

 Court’s power to award damages under 11 U.S.C. § 524 and its statutory contempt powers under

 11 U.S.C. § 105(a), a court may not award damages against a governmental unit unless sovereign

 immunity has been expressly and unequivocally waived. See United States v. Nordic Vill. Inc.,

 503 U.S. 30, 33, 112 S. Ct. 1011, 117 L. Ed. 2d 181 (1992).

        However, sovereign immunity, or the belief that a state is immune from being sued by its

 own citizen, has been waived in this case as a result of the enactment of the Bankruptcy Code.

 The United States Constitution authorizes Congress to enact “uniform Laws on the subject of


                                                 10
Case 19-02191-MBK        Doc 36     Filed 06/17/20 Entered 06/17/20 12:28:06            Desc Main
                                  Document      Page 11 of 15



 Bankruptcies throughout the United States.” U.S. CONST. art I, § 8, cl. 4. “In ratifying the

 Bankruptcy Clause, the States acquiesced in a subordination of whatever sovereign immunity

 they might otherwise have asserted in proceedings necessary to effectuate the in rem jurisdiction

 of the bankruptcy courts.” Cent. Virginia Cmty. Coll. v. Katz, 546 U.S. 356, 378, 126 S. Ct. 990,

 1005, 163 L. Ed. 2d 945 (2006). Specifically, the language found in § 106 of the Bankruptcy Code

 states as follows:

   (a) Notwithstanding an assertion of sovereign immunity, sovereign immunity is abrogated as
       to a governmental unit to the extent set forth in this section with respect to the following:

           (1) Section 105 [power of the court], 106 [waiver of sovereign immunity] [and] 524
               [effect of discharge], of this title.

11 U.S.C. § 106. A “governmental unit means United States; State; Commonwealth; District;

Territory; municipality; foreign state; department, agency, or instrumentality of the United States

(but not a United States trustee while serving as a trustee in a case under this title), a State, a

Commonwealth, a District, a Territory, a municipality, or a foreign state; or other foreign or

domestic government”. 11 U.S.C. 101(27). While waivers of immunity must be strictly construed

in favor of the sovereign, and ambiguities must be resolved in favor of immunity, In re Quiles

Aviles, 532 B.R. 428, 438 (Bankr. D.P.R. 2015) (citing Orff v. United States, 545 U.S. 596, 601–

602, 125 S.Ct. 2606, 162 L.Ed.2d 544 (2005); United States v. Williams, 514 U.S. 527, 530, 115

S.Ct. 1611, 131 L.Ed.2d 608 (1995)), there is no such ambiguity in this case. Defendant, a

governmental unit and a municipality, cannot assert sovereign immunity, knowingly violating the

discharge injunction, and is subject to findings for contempt. Section 106(a) of the Code expressly

waives such immunity where the bankruptcy court exercises its authority under §§ 105 and 524. 11

U.S.C. § 106(a)(1).




                                                11
Case 19-02191-MBK           Doc 36     Filed 06/17/20 Entered 06/17/20 12:28:06           Desc Main
                                     Document      Page 12 of 15



VI.    The New Jersey Tort Claims Act

       The remaining pertinent affirmative defense raised by Defendant is that Plaintiff is barred

from bringing any damage claim against Defendant due to the New Jersey Tort Claims Act.

Procedurally, should a party wish to assert a claim against a municipality for any injuries sustained,

they must first properly file a claim and then provide notice to that public entity within 90 days of

the incident in question. N.J.S.A. 59:8-4, 59:8-7, 59:8-8. Should a prospective claimant not satisfy

these requirements, the claim will be barred. N.J.S.A. 59:8-3. Defendant contends that Plaintiff’s

failure to file and serve a claim on Neptune Township, or any of its authorities under Title 59,

serves as a bar to prosecuting a damage claim. However, compliance with the New Jersey Tort

Claims Act in this matter is unecessary because the municipality’s sovereign immunity does not

serve as a bar from suit.

       “The New Jersey Tort Claims Act, N.J.S.A. 59:1-1 to :12-3, is the statutory mechanism

through which our Legislature effected a waiver of sovereign immunity.” D.D. v. Univ. of Med. &

Dentistry of New Jersey, 213 N.J. 130, 133, 61 A.3d 906, 908 (2013). “The provisions of the . . .

Tort Claims Act can be invoked to limit enforcement of a federal claim only to the extent that a

waiver of the State's sovereign immunity is necessary.” In re Bryco Funding, Inc., No. 08-30173

TEC, 2009 WL 3271309, at *2 (Bankr. N.D. Cal. Oct. 9, 2009). The partial waiver of sovereign

immunity imparted by the Tort Claims Act is not unlimited, “but is bound by the Legislature’s

declaration of purpose, see N.J.S.A. 59:1-2, and enforced through the application of numerous

express limitations embodied in the statute’s provisions . . . . [T]he Tort Claims Act [is] the means

through which the Legislature ‘re-establishe[d]’ sovereign immunity.” D.D. v. Univ. of Med. &

Dentistry of New Jersey, 213 N.J. at 133; see also Velez v. City of Jersey City, 180 N.J. 284, 289,

850 A.2d 1238, 1241 (2004). However, inasmuch as there has been a wholesale waiver of



                                                 12
Case 19-02191-MBK         Doc 36     Filed 06/17/20 Entered 06/17/20 12:28:06               Desc Main
                                   Document      Page 13 of 15



sovereign immunity pursuant to 11 U.S.C. § 106(a)(2) for the claims at bay, as discussed above,

the New Jersey Torts Claim Act serves no purpose and offers no coverage for Defendant.

VII.   Civil Rights Violations

       This Court sua sponte abstains from ruling on any civil rights issues asserted by Plaintiff.

The bankruptcy court may permissively abstain under 28 U.S.C. § 1334(d) and 11 U.S.C. § 305(a)

should it be in the best interest of the parties. In re MicroBilt Corp., 484 B.R. 56 (Bankr. D.N.J.

2012); see also In re A & D Care, Inc., 90 B.R. 138, 141 (Bankr. W.D. Pa. 1988). A court will

look to multiple factors in determining whether permissive abstention is appropriate, including—

        (1) the court's duty to decide what is before it; (2) the effect on the efficient administration
        of the estate if the court abstains; (3) the possibility of inconsistent results stemming from
        the abstention; (4) the waste of judicial resources; (5) the presence of difficult or unsettled
        areas of state law more properly addressed in a state forum; (6) considerations of comity;
        (7) prejudice to any non-debtor party from proceeding in federal court; (8) the extent to
        which state law issues predominate over bankruptcy issues; (9) the presence of a related
        proceeding commenced in state court; (10) jurisdictional basis other than 28 U.S.C. §
        1334; (11) how related the case is to the main bankruptcy case; (12) the substance of a
        “core” proceeding; (13) the feasibility of severing state law claims from the bankruptcy
        case; (14) the burdens to the court's docket; (15) the existence of a right to a jury trial; and
        (16) the presence of non-debtor parties in the case.

MicroBilt Corp., 484 B.R. at 66 (citing In re Strano, 248 B.R. 493, 504 (Bankr. D.N.J. 2000)).

This Court has considered these factors, especially the facts that the chapter 13 case is closed,

Plaintiff received his discharge, and any remaining civil rights violations would not affect the

bankruptcy estate or be considered “core” to the bankruptcy. Therefore, the Court abstains from

adjudicating any civil rights claims in this matter and concludes that abstention is in the best

interest of the parties and the Court.

VIII. Damages

       Plaintiff seeks damages for lost wages, mental and emotional harm, and costs associated

with attorney’s fees and court filings. See Plaintiff’s Motion for Summary Judgment 8, ECF No.

23. The Bankruptcy Court has the power to award damages pursuant to 11 U.S.C. § 524 and its

                                                  13
Case 19-02191-MBK         Doc 36     Filed 06/17/20 Entered 06/17/20 12:28:06               Desc Main
                                   Document      Page 14 of 15



statutory contempt powers under 11 U.S.C. § 105(a) if sovereign immunity has been expressly and

unequivocally waived. See In re Quiles Aviles, 532 B.R. at 437. As noted, this waiver has been

established in the present case. Section 106(a) states the following:

      (3) The court may issue against a governmental unit an order, process, or judgment under such
          sections . . . including an order or judgment awarding a money recovery, but not
          including an award of punitive damages.

      (4) The enforcement of any such order, process, or judgment against any governmental unit
          shall be consistent with appropriate nonbankruptcy law applicable to such governmental
          unit . . . .

11 U.S.C.§ 106(a) (emphasis added). While 11 U.S.C. § 106 may award compensatory money

damages, it restricts the award for punitive damages; likewise, this Court follows the approach

taken by several other courts, which have disallowed award for emotional distress damages against

governmental units under 11 U.S.C. § 105(a) for any willful violation off § 524. See, e.g., In re

Rivera Torres, 432 F.3d 20, 31 (1st Cir. 2005); In re Quiles 532 B.R. at 439-440; In re Duby, 451

B.R. 664, 672 (B.A.P. 1st Cir. 2011), aff'd, No. 11-9006, 2012 WL 12552111 (1st Cir. Apr. 17,

2012).

As noted in Rivera Torres, supra:

         If more were needed, and it is not, our view is also that recognizing a waiver of sovereign
         immunity for emotional distress damages in this case would run afoul of § 106(a)(5), which
         forbids the creation of any substantive claim for relief “not otherwise existing under this
         title, the Federal Rules of Bankruptcy, or non-bankruptcy law.” 11 U.S.C. § 105(a)(5).

In re Rivera Torres, 432 F.3d at 31.

IX.      Conclusion

         For the foregoing reasons, the Court finds that Defendant violated the Discharge Order by

continuing to fine and penalize Plaintiff for motor vehicle violations dating back to 1992 and 2001

after Plaintiff successfully discharged these debts to Neptune Municipal Township in 2016.

Plaintiff, as an individual injured by Defendant’s willful violation of the discharge order, is entitled

                                                  14
Case 19-02191-MBK       Doc 36     Filed 06/17/20 Entered 06/17/20 12:28:06        Desc Main
                                 Document      Page 15 of 15



to recover actual damages related to lost employment opportunities, attorney’s fees, and court

costs. Plaintiff’s Motion for summary Judgment shall be GRANTED (ECF No. 23), and

Defendant’s Cross Motion for summary Judgment shall be DENIED (ECF No. 28). This Court

will enter an appropriate Order and schedule an evidentiary hearing to determine the extent of

Plaintiff’s damages.




Dated: June 17, 2020




                                             15
